Case 1:19-cv-23825-UU Document 5 Entered on FLSD Docket 09/13/2019 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

     GORDON BELLO f/k/a
     JESUS FERNANDEZ, JR.,

           Plaintiff,

     vs.                                                    Case No.:1:19-cv-23825-UU

     JERRY FALWELL, JR.,



           Defendant.

               Defendant’s Notice of Filing Defendant’s Pending Motion to Dismiss
                        and Related Filings from the State Court Action

           Defendant, Jerry Falwell, Jr., (“Falwell” or “Defendant”), as required by S.D.Fla.L.R. 7.2,

 hereby files a true and correct copy of Falwell’s pending motion to dismiss Plaintiff’s Amended

 Complaint, which Falwell filed in the state court proceeding on September 10, 2019. 1 Falwell

 further files all documents previously filed in support thereof and in opposition to this motion.

           Specifically, Falwell hereby files the following documents from the state court action:

              1. Defendant Jerry Falwell, Jr.’s Motion to Dismiss the Amended Complaint Filed by

                  Plaintiff Gordon Bello (State Court Filing #95438087, Sept. 10, 2019), a true and

                  correct copy of which is attached here as Exhibit 1.

              2. Defendant Jerry Falwell, Jr.’s Notice of Filing Affidavit [Jerry Falwell, Jr.] in

                  Support of Motion to Dismiss for Lack of Personal Jurisdiction (State Court Filing




 1
  While undersigned counsel is cognizant of of this Court’s Order to Show Cause [D.E. 4], issued
 earlier today, Falwell remains obligated under S.D.Fla.L.R. 7.2 to file these materials within seven
 days of the notice of removal [D.E. 1], and so proceeds with this filing now in order to assure
 compliance with the local rule.
Case 1:19-cv-23825-UU Document 5 Entered on FLSD Docket 09/13/2019 Page 2 of 2



                #81612736, Dec. 4, 2018), a true and correct copy of which is attached here as

                Exhibit 2.

            3. Defendant Jerry Falwell, Jr.’s Notice of Filing Affidavit [Christopher Doyle] in

                Support of Motion to Dismiss for Lack of Personal Jurisdiction (State Court Filing

                #81829427, Dec. 7, 2018), a true and correct copy of which is attached here as

                Exhibit 3.

            4. Plaintiff’s Notice of Re-Filing Plaintiff’s Affidavit in Support of Jurisdiction; Said

                Exhibits Now With Redactions as to Email Addresses (State Court Filing

                #89917552, May 21, 2019), a true and correct copy of which is attached here as

                Exhibit 4. 2

                                                      Respectfully submitted,

                                              By:     s/ Joshua Spector
                                                      Joshua Spector, Esq. (FBN 584142)
                                                      joshua@spectorlegal.com
                                                      LAW OFFICES OF JOSHUA SPECTOR, P.A.
                                                      283 Catalonia Avenue, Suite 200
                                                      Coral Gables, Florida 33134
                                                      Tel. (786) 786-7272
                                                      Counsel for Mr. Falwell

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 13, 2019, I electronically filed the foregoing
 document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being
 served this day on all counsel of record, either via transmission of Notices of Electronic Filing
 generated by CM/ECF or in some other authorized manner for those counsel or parties who are not
 authorized to receive electronically Notices of Electronic Filing.

                                                       s/Joshua Spector
                                                       Counsel for Mr. Falwell

 2
  For the sake of completeness, Falwell includes Exhibit 4, though Plaintiff filed same prior to
 Falwell’s filing of the pending Defendant Jerry Falwell, Jr.’s Motion to Dismiss the Amended
 Complaint Filed by Plaintiff Gordon Bello (Exh. 1). Falwell includes Exhibit 4 because the
 pending motion to dismiss draws on the affidavits of Jerry Falwell, Jr. (Exh. 2) and Christopher
 Doyle (Exh. 3). Similarly, Plaintiff’s filing (Exhibit 4) responded in opposition to same.
